United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  June 21, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 05-50173
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

VERNAL K. KILLINGS,
                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. 2:03-CR-124-26
                       --------------------

Before STEWART, DENNIS, and OWEN, Circuit Judges.

PER CURIAM:*

     Vernal K. Killings appeals the sentence imposed following

his plea of guilty to conspiracy to distribute marijuana.       He

argues that this court should vacate his sentence because the

record demonstrates ineffective assistance of counsel at

sentencing.

     In general, claims of ineffective assistance will not be

considered on direct appeal when the claims were not raised in

the district court because there has been no opportunity to

develop record evidence on the merits of the claim.     United

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 05-50173
                               -2-

States v. Lampazianie, 251 F.3d 519, 527 (5th Cir. 2001).     Thus,

when the record does not contain information regarding the

tactical motivations behind counsel’s actions or information

regarding how the alleged errors influenced the result of the

trial, this court has declined to address an ineffective

assistance issue on appeal.   See United States v. Maria-Martinez,

143 F.3d 914, 916 (5th Cir. 1998).   Because we find the record

insufficient for review of Killings’s claims, we affirm the

judgment of the district court without prejudice to Killings’s

right to raise his claims in a motion to vacate, set aside, or

correct sentence pursuant to 28 U.S.C. § 2255.   Id. at 918-19.

     AFFIRMED.